Citation Nr: 1606282
Decision Date: 02/18/16	Archive Date: 04/01/16

DOCKET NO. 11-07 654 )    DATE  FEB 18 2016 


On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE 

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation. 


REPRESENTATION 

Veteran represented by: Texas Veterans Commission 


ATTORNEY FOR THE BOARD 

M.W. Kreindler, Counsel 


INTRODUCTION 

The Veteran served on active duty from October 1984 to October 1987, and from October 1989 to April 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). A notice of disagreement was filed in February 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in January 2011. In September 2011, the Veteran withdrew his request for a hearing regarding this issue. This matter was remanded in June 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


REMAND 

In June 2014, this issue was remanded as the Board found that it was inextricably intertwined with the increased rating issue in appellate status. The RO was instructed to associate the Veteran's vocational rehabilitation file with the claims file. The vocational rehabilitation file has not been associated with the Virtual folders to date, to include the June 2009 claim for vocational rehabilitation referenced in the January 2011 Statement of the Case. Thus, remand is necessary. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action: 

1. Associate with the Virtual folders the Veteran's vocational rehabilitation folder. 

2. After completion of the above, review the expanded record and readjudicate the vocational rehabilitation issue. If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252(West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2015).



